                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

KENDALL DEVON CHAPMAN                                                                 PLAINTIFF

v.                                                                             No. 4:20CV216-DAS

M.D.O.C., ET AL.                                                                    DEFENDANTS


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion and final judgment entered this day, the instant

case is hereby DISMISSED with prejudice for failure to state a claim upon which relief could be

granted, counting as a “strike” under 28 U.S.C. §§ 1915 (e)(2)(B)(i) and 1915(g).

       SO ORDERED, this, the 2nd day of July, 2021.


                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
